UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53




           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                            Submitted October 30, 2006*
                            Decided December 21, 2006

                                      Before

                    Hon. RICHARD A. POSNER, Circuit Judge

                    Hon. ILANA DIAMOND ROVNER, Circuit Judge

                    Hon. ANN CLAIRE WILLIAMS, Circuit Judge

No. 06-1258

EDWARD SHIGEMURA,                            Appeal from the United States District
    Plaintiff-Appellant,                     Court for the Central District of Illinois

      v.                                     No. 01-3260

DIANE DUFT, et al.,                          Harold A. Baker,
    Defendants-Appellees.                    Judge.

                                    ORDER

       This is the second time we are reviewing an appeal in this case. In the first
appeal, Edward Shigemura argued that the district court erred by granting
summary judgment under 42 U.S.C. § 1983 to his Illinois jailers, whom he believed
violated his due process rights by revoking good-time credits without an adequate
hearing; we agreed and remanded the case for further proceedings. Shigemura v.
Duft, 111 F.App’x 843 (7th Cir. 2004). In this appeal, Shigemura argues that the
district court erred on remand by awarding him only nominal damages for the
violation. This time we affirm the district court’s judgment.



      *
          After an examination of the briefs and the record, we have concluded that
oral argument is unnecessary. Thus, the appeals are submitted on the briefs and
the record. See Fed. R. App. P. 34(a)(2).
No. 06-1258                                                                     Page 2

       After Shigemura triggered an intruder alarm in the prison’s computer
system, a disciplinary committee held a hearing to determine whether he abused
his computer privileges and disobeyed an order by using his instructor’s password
to access an unauthorized network. Based on a disciplinary report and a
conversation with the computer instructor, the committee found Shigemura guilty
and recommended a sentence of 15 days in segregation and 30 days of lowered
prison status.

       After reviewing the case the warden remanded the matter back to the
committee, however, because he believed that the committee was not aware that
Shigemura was a repeat offender. Without notifying Shigemura, the committee
spoke with the computer instructor again, who confirmed that Shigemura had
committed prior offenses. The committee then decided—without hearing from
Shigemura—to recommend that the sentence be increased by revoking 90 days of
good-time credit and lengthening the terms of segregation and his demotion in
status. Shigemura filed a grievance, which he appealed to the Administrative
Review Board. The Board upheld the guilty verdict, but reinstated the original,
lower sentence. Although the good-time credits were returned, it was too late
because Shigemura had already been released from Illinois custody and into
Missouri custody to serve out another sentence.

       Shigemura sued the prison officials under § 1983 for violating his due process
rights, and the district court granted summary judgment for the defendants. We
reversed and remanded, however, ruling that Shigemura was entitled to a new
hearing before being deprived of his good-time credits. Shigemura, 111 F.App’x at
846. We ruled under Wolff v. McDonnell, 418 U.S. 539, 563-72 (1974), that he had a
liberty interest in his good-time credits and the disciplinary committee should not
have based a decision to revoke these credits on a claim of prior offenses without
giving Shigemura notice and an opportunity to be heard. Id. at 845-46.

        On remand, the district court determined that it was necessary to hold a jury
trial to ascertain the damages for the due process violation. Prior to the trial, the
parties stipulated to certain uncontested facts; specifically, the parties agreed that
upon release from Illinois custody, Shigemura was immediately taken into custody
by Missouri officials so that he could finish serving a longer, concurrent sentence in
Missouri. Shigemura’s trial testimony was consistent with the uncontested facts.
He testified that he was detained by Missouri authorities immediately after his
release from Illinois custody and that, because of his concurrent (but longer)
sentence in Missouri, his total time in incarceration did not change as a result of his
loss of good-time credits.

      After the parties submitted all of their testimonial evidence, the court
granted judgment as a matter of law for Shigemura, Fed. R. Civ. P. 50(a)(1). The
No. 06-1258                                                                     Page 3

court reasoned, consistent with our earlier decision, that the prison had violated
Shigemura’s due process rights by not conducting a second hearing before revoking
his good-time credits. But the court determined that because he went directly from
Illinois custody to Missouri custody and because the length of his imprisonment was
not affected, Shigemura could not recover compensatory damages (he made no claim
for punitive damages). Accordingly, the court granted only $1.00 in nominal
damages.

       The court also concluded that two of the defendants were not responsible for
the due process violation. Gilbert Romero, the warden of the prison in which the
disciplinary hearings were held, was considered not liable because he became
warden only after the good-time credits had been revoked. James Page, the warden
of Stateville Correctional Center (the maximum security facility to which
Shigemura had been transferred to serve his increased disciplinary penalty), was
deemed not liable because he was not involved in the disciplinary proceedings.

       On appeal, Shigemura first argues that the district court erred by awarding
nominal damages as a matter of law, rather than allowing the jury to decide the
amount. A prisoner may receive compensatory damages for a term of unlawful
confinement. Carey v. Piphus, 435 U.S. 247, 266-67 (1978); Lopez v. City of Chicago,
464 F.3d 711, 722 (7th Cir. 2006). But if an inmate whose procedural due process
rights have been violated cannot show actual damages the inmate is entitled only to
a nominal damage award. Carey, 435 U.S. at 266-67; Gates v. Towery, 430 F.3d
429, 431 (7th Cir. 2005). Shigemura has not offered evidence of any actual
damages. He testified that he was detained by Missouri authorities immediately
after being released from Illinois custody. He also acknowledged that the total
length of his confinement would not have changed if his good-time credits had not
been revoked. Hence, because Shigemura cannot show that he has been injured as
a result of the procedural violations, the district court did not err by limiting
recovery to nominal damages.

       Shigemura also argues that even if the length of his time in prison was not
shortened by the deprivation of due process, he is still entitled to a more significant
damage award because he was forced to transfer to Stateville Correctional Center to
serve the remainder of his sentence in segregation. But he is entitled only to
damages that resulted from the due process violation. Although a prisoner has a
liberty interest in good-time credits, Hamilton v. O’Leary, 976 F.2d 341, 344 (7th
Cir. 1992), a prisoner does not have a similar interest in avoiding segregation.
Lekas v. Briley, 405 F.3d 602, 607 (7th Cir. 2005). An inmate’s liberty interests are
affected only if a deprivation imposes an “atypical and significant hardship on the
inmate,” Sandin v. Conner, 515 U.S. 472, 484-86 (1995), which segregation
ordinarily does not. Shigemura asserts that the increased disciplinary penalty led
to an additional 75 days in segregation and was unduly hard. But we have held
No. 06-1258                                                                    Page 4

that even 90 days in segregation at Stateville does not pose an atypical and
significant hardship. Lekas, 405 F.3d at 612. Because Shigemura’s time in
segregation does not trigger any procedural due process rights, the prison’s failure
to conduct a second hearing did not result in a due process violation that would
entitle Shigemura to damages for his time in segregation.

       Finally, Shigemura argues that the district court should not have dismissed
the claims against Romero and Page because they did not take any corrective
actions after he was deprived of his good-time credits. But “to recover damages
under § 1983, a plaintiff must establish that a defendant was personally responsible
for the deprivation of a constitutional right.” Johnson v. Snyder, 444 F.3d 579, 583
(7th Cir. 2006) (quoting Gentry v. Duckwotrth, 65 F.3d 555, 561 (7th Cir. 1995)).
And Shigemura admitted at trial that neither Romero nor Page caused the due
process violation.

      Accordingly, the district court’s judgment is AFFIRMED.